DAVIDSON, Commissioner.
This is a conviction for unlawfully hunting upon the inclosed lands of another, as prohibited by Art. 1377, Vernon's Ann.P.C., as amended.
There is no testimony showing that the lands upon which the appellant was alleged to have unlawfully hunted were inclosed. The state’s witness testified that the lands consisted of agricultural and grazing lands. Such lands, however, must he inclosed, as that term is defined in the .■statute, in order for the statute to apply.
Because the evidence is insufficient to support the conviction, the judgment is reversed and the cause remanded.
■Opinion approved by the court.